  Case 3:19-cv-00056-B Document 202 Filed 04/09/21                 Page 1 of 5 PageID 4581



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

BRIAN E. VODICKA,                            §
                                             §
               Plaintiff,                    §       Civil Action No. 3:19-CV-0056-B
                                             §
       v.                                    §
                                             §
ROBERT ERMATIGER, JR. and                    §
SCOTT SAYERS,                                §
                                             §
               Defendants.                   §

______________________________________________________________________________

       DEFENDANTS’ MOTION TO VACATE SETTLEMENT CONFERENCE
______________________________________________________________________________

TO THE HONORABLE COURT:

       Defendants Robert Ermatinger, Jr. and Scott Sayers move the Court to vacate the Court’s

Order signed on March 25 2021, directing the parties to participate in an in-person, court-

supervised settlement conference no later than May 7, 2021. In support of their motion, Defendants

respectfully show as follows:

       1.      On March 25, 2021, the Court ordered the parties, at their request, to participate in

an in-person, court-supervised settlement conference to be conducted at the Earle Cabell Federal

Building in Dallas, Texas by United States Magistrate Judge Hal R. Ray, Jr., no later than May 7,

2021. (Dkt. No. 195.) The parties’ joint request for a settlement conference was prompted by a

series of conversations between Plaintiff Brian Vodicka and defense counsel earlier this year

regarding the possible settlement of Mr. Vodicka’s sole remaining claim against the Defendants –

a Fourth Amendment warrantless entry claim.

       2.      On April 2, 2021, Magistrate Judge held a status conference with the parties, at

which time Mr. Vodicka requested that the settlement conference take place on April 13, 2021 to

                                           Page 1
  Case 3:19-cv-00056-B Document 202 Filed 04/09/21                Page 2 of 5 PageID 4582



coincide with his previously scheduled trip to Dallas. The Defendants accommodated Mr.

Vodicka’s request, and Judge Ray scheduled the settlement conference for April 13, 2021 (Dkt.

No. 198).

       3.      On April 7, 2021, Mr. Vodicka provided defense counsel with a lengthy, detailed

itemization of his claimed damages in accordance with Judge Ray’s Order Setting Date for

Settlement Conference (Dkt. No. 198). This document revealed that the parties have (1)

fundamentally divergent views about Mr. Vodicka’s alleged compensable damages, and (2) polar

opposite settlement positions.

       4.      On April 8, 2021, Mr. Vodicka and defense counsel discussed thoroughly their

evaluation of Mr. Vodicka’s claim and respective damages calculations. That conversation

confirmed the enormous distance between the parties’ assessment of Mr. Vodicka’s claim. At the

conclusion of their conversation, Mr. Vodicka and defense counsel agreed that a settlement

conference would be unproductive and futile because the parties’ settlement positions are unlikely

to change; and that the parties did not want Magistrate Judge Ray to spend time unnecessarily

preparing for, traveling to, and conducting the settlement conference. Mr. Vodicka accepted

defense counsel’s offer to notify the Court of their agreement via e-mail, and to prepare a joint

motion for Mr. Vodicka’s review. Defense counsel completed both tasks and emailed the draft

joint motion and proposed agreed order to Mr. Vodicka that same day.

       5.      Mr. Vodicka did not respond to defense counsel’s email. Instead, he emailed Judge

Ray on the morning of April 9, 2021, indicating that he had changed his mind and wanted the

settlement conference to proceed. Thereafter, Mr. Vodicka emailed defense counsel a “formal

settlement offer” demanding many millions of dollars, which was a sum far greater than the




                                          Page 2
  Case 3:19-cv-00056-B Document 202 Filed 04/09/21                   Page 3 of 5 PageID 4583



amount demanded in his itemized damages calculation provided to defense counsel just two days

earlier on April 7, 2021.

       6.      Mr. Vodicka’s recent settlement demand makes clear that proceeding with the

settlement conference on April 13, 2021 would be an exercise in futility. The point of settlement

negotiations is to try and resolve the parties’ dispute by moving their settlement positions closer

together. Here, Mr. Vodicka’s settlement demands have increased, and the broad spectrum of

damages that he seeks is not grounded in law or fact. Even if Mr. Vodicka were to prevail on

liability at trial, he has no evidence to establish actual damages more than a nominal amount.

       7.      Therefore, to avoid unnecessary litigation costs and waste of judicial resources,

Defendants respectfully move the Court to vacate its order requiring the parties participate in an

in-person, court-supervised settlement conference. Alternatively, Defendants request that the

Court amend its order to relieve Defendants and a representative of the City of Dallas from

attending the settlement conference in person and permit defense counsel to attend on their behalf.

If the Court permits this arrangement, defense counsel will ensure that the Defendants and a City

of Dallas representative with authority to negotiate a settlement on behalf of Defendants are

available by telephone or video conference if consultation with them becomes necessary.

Defendants reiterate their appreciation for this Court’s and Judge Ray’s efforts to assist the parties

in resolving this case.

       WHEREFORE, Defendants Robert Ermatinger, Jr. and Scott Sayers respectfully ask the

Court to grant their motion; vacate its order requiring a settlement conference; and grant any

further relief consistent with this motion.




                                              Page 3
  Case 3:19-cv-00056-B Document 202 Filed 04/09/21                 Page 4 of 5 PageID 4584



                                             Respectfully submitted,

                                             CITY ATTORNEY OF THE CITY OF DALLAS

                                             Christopher J. Caso
                                             City Attorney

                                             /s/ Lindsay Wilson Gowin
                                             Senior Assistant City Attorney
                                             Texas State Bar No. 24111401
                                             Cell: 312-371-4264
                                             lindsay.gowin@dallascityhall.com

                                             Devin Alexander
                                             Senior Assistant City Attorney
                                             Texas State Bar No. 24104554
                                             devin.alexander@dallascityhall.com

                                             7DN Dallas City Hall
                                             1500 Marilla Street
                                             Dallas, Texas 75201
                                             Telephone:     214-670-3519
                                             Telecopier: 214-670-0622

                                             ATTORNEYS FOR DEFENDANTS SCOTT SAYERS AND
                                             ROBERT ERMATINGER, JR.




                             CERTIFICATE OF CONFERENCE

       I certify that on April 8-9, 2021, Plaintiff Brian Vodicka and I discussed the basis of this
motion and the requested relief via both telephone and e-mail. Mr. Vodicka indicated his
opposition via e-mail on April 9, 2021.

                                      /s/ Lindsay Wilson Gowin
                                      Senior Assistant City Attorney




                                          Page 4
  Case 3:19-cv-00056-B Document 202 Filed 04/09/21                   Page 5 of 5 PageID 4585




                                 CERTIFICATE OF SERVICE

        I certify that on April 9, 2021, I electronically filed the foregoing document with the clerk
of the court for the U.S. District Court, Northern District of Texas, using the electronic case filing
system of the court. The electronic case filing system sent a “Notice of Electronic Filing” to all
attorneys of record who have consented in writing to accept this Notice as service of this document
by electronic means.

                                       /s/ Lindsay Wilson Gowin
                                       Senior Assistant City Attorney




                                            Page 5
